Citation Nr: 1329533	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an acquired psychiatric disorder other 
than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and December 2009 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  

In October 2011, the Veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.  

Although the Veteran has expressly claimed service 
connection for bipolar disorder, the scope of a claim may 
include other diagnoses that could reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Notably, in this 
case, the record also reflects other psychiatric diagnoses, 
including dythymia, anxiety, and depression.  Thus, the 
issue has been modified broadly as a claim for an acquired 
psychiatric disorder other than PTSD rather than solely as a 
claim for bipolar disorder.

The Board notes that the issue of entitlement to service 
connection for depression was previously denied in a 
February 1996 rating decision.  However, subsequent to that 
decision, VA received service personnel records in November 
2005 that are relevant to the claim.  Therefore, the Board 
will reconsider this claim under 38 C.F.R. § 3.156(c)(i) 
(2012) as part of the claim for an acquired psychiatric 
disorder as opposed to requiring the submission of new and 
material evidence.   

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
skin disorder, to include as a result of exposure to 
herbicides, has been raised (see June 2011 statement in VA 
Form 9) but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this issue, and the claim is hereby 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and 
for an acquired psychiatric disorder other than PTSD are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, which became 
final, the RO denied the Veteran's claim for service 
connection for PTSD.

2.  Evidence submitted since May 2006 is not cumulative or 
redundant and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for PTSD; combined with VA assistance and considering the 
other evidence of record, this evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final as to the claim 
for service connection for PTSD.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is obligated to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012); Honoring America's Veterans and Caring for Camp 
Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 
505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2012).  Additionally, with regard to 
applications to reopen a previously denied service-
connection claim, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with adjudication of the application to reopen 
previously denied claim for service connection for PTSD 
given the favorable nature of the Board's decision herein.  
Inasmuch as the determination below constitute full grant of 
the claim to reopen, there is no reason to belabor the 
impact of VA's duties and Kent because any error in notice 
or assistance is harmless.  Moreover, as is further 
discussed below in the remand portion of this decision, 
further development is required before VA may proceed to 
consider the reopened claim for entitlement to service 
connection for PTSD on the merits.

II.  New and Material Evidence

In 2001, VA promulgated regulations that included a new 
provision of 38 C.F.R. 
§ 3.156(a), which redefined the definition of "new and 
material evidence."  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This new 
provision is applicable to claims filed on or after August 
29, 2001.  In this case, the Veteran's claim to reopen 
entitlement to service connection for PTSD was received in 
February 2008.  As such, the new provision of 38 C.F.R. § 
3.156(a) is for application in this case and is discussed 
below.

A previously and finally disallowed claim will be reopened 
when new and material evidence is presented or secured.  38 
U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) (2012).  "New evidence" is evidence "not previously 
submitted to agency decisionmakers," and "material evidence" 
is "evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  38 C.F.R. § 
3.156(a).  "New and material evidence can be neither 
cumulative nor redundant."  Id.

When determining the materiality of evidence, "the Board is 
precluded from considering the credibility of the newly 
submitted evidence.  Rather, solely for purposes of 
determining whether new and material evidence has been 
presented, the Board must presume that the newly submitted 
evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 
(1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 
(1992)).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence has been presented) will be evaluated in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. 
Court of Appeals for Veterans' Claims (Court or CAVC) 
explained that that 38 C.F.R. § 3.156(a) "must be read as 
creating a low threshold" and that it "suggests a standard 
that would require reopening if newly submitted evidence, 
combined with VA assistance and considering the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim."  Shade, 24 Vet. App. at 117-18.

In this case, the Veteran's claim for service connection for 
PTSD was last denied in a May 2006 rating decision on the 
basis that there is "no evidence to indicate that your 
[PTSD] has been clinically diagnosed."  The Veteran did not 
appeal this decision within one year.  This rating decision 
considered the service personnel records obtained in 
November 2005, therefore rendering inapplicable 
reconsideration under 38 C.F.R. § 3.156(c), and no new and 
material evidence was submitted within one year under 38 
C.F.R. § 3.156(b).  Accordingly, the May 2006 rating 
decision became final, and the question before the Board at 
this juncture is whether new and material evidence has been 
submitted since the May 2006 rating decision to reopen the 
claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The May 2006 rating decision explained that the claim for 
service connection for PTSD was denied because there was no 
evidence of a clinical diagnosis of PTSD.  The evidence of 
record at the time of the May 2006 rating decision included 
the Veteran's enlistment examination and report of medical 
history (the remainder of his service treatment records are 
missing), service personnel records, post-service VA 
treatment records, private treatment records, and VA 
examinations.  These records did not include a diagnosis of 
PTSD. 

The evidence added to the record since the May 2006 rating 
decision includes hearing testimony and statements from the 
Veteran regarding his stressors, additional VA treatment 
records documenting a diagnosis of PTSD, and a negative 
response from the National Personnel Records Center 
regarding the Veteran's stressors of a man overboard and a 
ship fire.  Of the new evidence provided since the last 
final rating decision, nearly all of the evidence listed 
above had not previously been submitted to agency 
decisionmakers and is not cumulative or redundant of other 
evidence of record.  As such, this evidence is "new" under 
38 C.F.R. § 3.156(a).

Additionally, the new evidence is determined to be 
"material."  As discussed briefly above, the May 2006 rating 
decision, in pertinent part, relied on the absence of a 
documented clinical diagnosis of PTSD.  In this case, the 
new evidence submitted in conjunction with the Veteran's 
claim to reopen goes to the unestablished fact of a current 
disability of PTSD.  Significantly, VA treatment records as 
early as February 2006 document a diagnosis of PTSD.  
Moreover, presuming the credibility of this evidence, when 
viewed with the other evidence of record-including the 
Veteran's stressor statements-the new evidence suggests a 
possible relationship between current symptomatology and an 
in-service event.  When the Board considers all of this 
evidence combined with VA's duty to assist, the evidence 
raises a reasonable possibility of substantiating the claim.  
The new evidence, therefore, is sufficient to reopen his 
claim pursuant to the Court's decision in Shade.

For these reasons, the evidence submitted since the May 2006 
rating decision is found to be both new and material, and 
the claim for entitlement to service connection for PTSD is 
therefore reopened.  To this extent, the appeal is granted, 
and the claim for service connection on the merits is 
further addressed in the Remand portion below.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the appeal is 
allowed to this extent only.


REMAND

With regard to the Veteran's claim for PTSD on the merits, 
as well as his claim for an acquired psychiatric disorder 
other than PTSD, a remand is necessary for additional 
development.

The Veteran in this case stated that he was the subject of 
two personal assaults in service.  In a November 1995 
statement, he stated he was assaulted by a group of Japanese 
men in Sasebo, Japan.  He also stated that he was assaulted 
when he was jailed in Mexico.  There are special 
considerations for PTSD claims predicated on a personal 
assault.  For example, the pertinent regulation, 38 C.F.R. § 
3.304(f)(5) (2012), provides that PTSD based on a personal 
assault in service permits evidence from sources other than 
a veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the 
stressor incident.  As such, remand is required so that the 
Veteran can be provided with adequate notice and assistance 
consistent with the provisions of 38 C.F.R. § 3.304(f).

Further, a September 1995 private examination noted that the 
Veteran claimed to have had a forensic evaluation at the 
Chino Penitentiary, although no diagnosis was given at that 
point.  An October 1995 VA psychiatric examination also 
remarked that the Veteran was "extensively" evaluated during 
his 16 months at Chino State Prison and was prescribed 
medication for his symptoms.  As the records from his 
incarceration may be pertinent to the psychiatric claims, 
after obtaining any necessary release from the Veteran, 
these records should be requested on remand.   

Next, the Veteran testified at the October 2011 hearing that 
he had additional information regarding the name of the 
person who was swept overboard with regard to one of his 
claimed stressors.  This new additional evidence should be 
submitted for verification.  Additionally, the Veteran also 
submitted a stressor statement related to incoming small 
arms fire aboard the U.S.S. Ajax (AR-6) in August 1971 while 
anchored in Da Nang Bay off Vietnam. (Service personnel 
records showed that the Veteran was not assigned to the ship 
until October 1972.)  He also provided additional details 
regarding at least one physical assault that took place 
prior to his incarceration in Mexico.  Attempts to verify 
these stressors should also be accomplished, and if any 
additional identifying information is necessary, the Veteran 
should be asked to provide such information.  If any 
stressor is verified, an examination and opinion regarding 
the etiology of PTSD should be obtained.

With regard to any acquired disorder other than PTSD, given 
the fact that the Veteran's service treatment records are 
missing and there is a longstanding history of psychological 
complaints and diagnoses noted in post-service treatment 
records, the Board finds the low threshold for obtaining an 
examination and opinion have been met.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Finally, the Board notes that VA treatment records through 
December 2011 have been added to the Veteran's electronic 
record on Virtual VA after the case was certified to the 
Board.  These records include mental health treatment notes 
that are pertinent to the appeal and should be considered by 
the RO/AMC in a supplemental statement of the case before 
the appeal is recertified to the Board.  Moreover, to the 
extent that the Veteran has continued to receive VA 
psychiatric treatment since December 2011, these records 
should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

 1.  Obtain and associate with the claims 
file any relevant VA treatment records 
from VA Hilo Community Based Outpatient 
Clinic (CBOC) dated from December 2011 to 
the present relating to his psychiatric 
claims.

2.  Provide the Veteran with a notice 
letter that complies with the notification 
requirements for claims for PTSD based 
upon a personal assault under 38 C.F.R. 
§ 3.304(f)(5).  That letter must advise 
the Veteran that evidence from sources 
other than the Veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor.

3.  Request the Veteran provide his 
consent to release records from the Chino 
Penitentiary/Chino State Prison related to 
his psychiatric disorders.  The claims 
file should be clearly document VA's 
efforts to obtain these records, and, if 
unavailable, the Veteran should be 
provided with notification of their 
unavailability in accordance with 
38 C.F.R. § 3.159(e)(1).

4.  Attempt to verify the following 
claimed stressors:  
(1) the death of a fellow service member 
(identified at the hearing as S.J.) swept 
overboard; (2) small arms fire to the 
U.S.S. Ajax in August 1971 near Da Nang, 
Vietnam; (3) a physical attack while the 
Veteran was on leave in Mexico.  As 
necessary, the RO is requested to contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), National Personal 
Records Center (NPRC), or other 
appropriate agency responsible for unit 
records or deck logs during the relevant 
time periods.  If any additional 
identifying information is necessary, the 
Veteran should be asked to provide such 
information.  Should any stressor be 
verified, schedule the Veteran for a VA 
examination and opinion regarding the 
nature and etiology of his PTSD.

5.  Obtain a VA examination regarding the 
etiology of the Veteran's claimed 
psychiatric disorders other than PTSD.  
The claims file [i.e. both the paper 
claims file and any relevant medical 
records contained in Virtual VA] must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

For each diagnosed disorder, the examiner 
is requested to offer an opinion as to 
whether is at least as likely as not 
(i.e., at least a probability of 50 
percent or greater) that the disorder is 
related to service. 

All opinions provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached must be provided.  
If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation. 

6.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues of entitlement to 
service connection for PTSD and for an 
acquired psychiatric disorder other than 
PTSD; this readjudication should take into 
account the additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


